DETAILED ACTION
Claims status
In response to the application filed on 09/30/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities: 
Claims 3 and 13 recite “QCL information of type D”. It is recommended to define the term “type D” for the purpose of prosecution.
Appropriate action is required.
Claims 3 and 13 are further objected to because the claims are missing a conjunction term “and” among the steps of the process. Appropriate action is required.
Claims 12-20 are further objected to because the claims recite “The channel and signal transmission method…” depending on the claim 11. In fact, the claim 11 is a “Device” claim- not the method claim. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A channel and signal transmission method, applied to a communication device…”, and claim 11 further recites “A communication device, applied to a receiving end, comprising…”. [Emphasis added.]
The claimed language could be misleading because it is difficult to understand whether the process is performed by the receiving end or not. Moreover, the claims further recite “that two transmission resources are transmitted…”. It is also unclear whether the receiving end is also performing the process of data transmission. More particularly, it is not clear whether “the communication device” and “a receiving end” are the same apparatus or not. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention 
The dependent claims 2-10 and 12-20 are also rejected for the reasons presented above with respect to rejected claims 1 and 11, and in view of their dependence thereon.

Claims 1-20 are further rejected based on the limitations, i.e., “in a case that at least two data transmission resources are transmitted…” The claims are indefinite because it is difficult to analyze whether the two transmission resources are transmitted by the communication device or the receiving end. Moreover, it is also unknown where the two resources are transmitted to. No receiving destination is cited in the claims. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. The dependent claims 2-10 and 12-20 are also rejected for the reasons presented above with respect to rejected claims 1 and 11, and in view of their dependence thereon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10, 11-12 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chen et al. (US 2014/0126490 A1).
Regarding claim 1; Chen discloses a channel and signal transmission method, applied to a communication device at a receiving end, comprising: 
in a case that at least two data transmission resources are transmitted, receiving the data transmission resources (See Fig. 8: receiving a first and second set of configurations; ¶. [0094]), according to at least one of quasi-colocation (QCL) information of the data transmission resources (See Fig. 8: each set of configurations in the set is defined based on a QCL indication; ¶. [0094-0095]) and a preset rule (See Fig. 8: either a starting symbol or rate-matching information could be analyzed as a preset rule under the BRI; ¶. [0094-0095]), wherein a data transmission resource comprises a signal (See Fig. 9: configuring at least a first resource set and a second resource set for a control channel, wherein the first and second resource sets are configured with a common reference signal configuration; ¶. [0098]).
Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Chen discloses the channel and signal transmission method wherein the signal comprises a reference signal (RS) (See Fig. 8 and 9: Common Reference Signal (CRS) configuration; ¶. [0094]-¶. [0095]).

Regarding claim 10; Chen discloses the channel and signal transmission method wherein in the case that the data transmission resources are applied to a downlink (Chen: PDCCH and PDSCH; Abstract), the two data transmission resources comprise at least one combination of: a PDCCH and a PDSCH. (See Chen’s Abstract).
[Office’s Note: Because of the alternative claim language such as “at least one combination of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 11; Chen discloses a communication device, applied to a receiving end, comprising: a memory, a processor and a computer program stored in the memory and executable on the processor (See Fig. 6 and its components), wherein the processor executes the computer program to: 
in a case that at least two data transmission resources are transmitted, receiving the data transmission resources (See Fig. 8: receiving a first and second set of configurations; ¶. [0094]), according to at least one of quasi-colocation (QCL) information of the data transmission resources (See Fig. 8: each set of configurations in the set is defined based on a QCL indication; ¶. [0094-0095]) and a preset rule (See Fig. 8: either a starting symbol or rate-matching information could be analyzed as a preset rule under the BRI; ¶. [0094-0095]), wherein a data transmission resource comprises a signal (See Fig. 9: configuring at least a first resource set and a second resource set for a control channel, wherein the first and second resource sets are configured with a common reference signal configuration; ¶. [0098]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 12; Chen discloses the channel and signal transmission device according to claim 11, wherein the signal comprises a reference signal (RS) (See Fig. 8 and 9: Common Reference Signal (CRS) configuration; ¶. [0094]-¶. [0095]).

Regarding claim 20; Chen discloses the channel and signal transmission method wherein in the case that the data transmission resources are applied to a downlink (Chen: PDCCH and PDSCH; Abstract), the two data transmission resources comprise at least one combination of: a PDCCH and a PDSCH. (See Chen’s Abstract).
[Office’s Note: Because of the alternative claim language such as “at least one combination of”, only one of the alternative limitations has been analyzed by the examiner].


Allowable Subject Matter
Claims 3-9, and 13-19 are objected to as being dependent upon the rejected base claims 1 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ng et al. (US 2014/0119266 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416